UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4894


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOE OVALLES, a/k/a Jose Ovalles,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cr-00077-HEH-3)


Submitted:   January 2, 2014                 Decided:   January 29, 2014


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edwin F. Brooks, EDWIN F. BROOKS, LLC, Richmond, Virginia, for
Appellant.    Dana J. Boente, Acting United States Attorney,
Stephen W. Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joe    Ovalles    appeals     the   district   court’s   judgment

sentencing     him      to   fifty-seven        months’    imprisonment     for

conspiracy to traffic contraband cigarettes, in violation of 18

U.S.C. § 2342(a) (2012), possession of contraband cigarettes, in

violation     of   §     2342(a),   and     conspiracy     to   commit    money

laundering, in violation 18 U.S.C. § 1956(a)(1)(A)(i) (2012).

On appeal, Ovalles argues that his sentence is substantively

unreasonable. *    We affirm.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.             Gall v. United States, 552 U.S.

38, 51 (2007).         We assess the substantive reasonableness of the

sentence under the totality of the circumstances.               United States

v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                   If the

sentence is within the Guidelines range, we presume on appeal

that the sentence is substantively reasonable.              United States v.

Strieper, 666 F.3d 288, 295 (4th Cir. 2012).

            We conclude that Ovalles’ sentence, which was at the

top of the properly calculated Sentencing Guidelines range, is


     *
       Ovalles filed his notice of appeal more than fourteen days
after the district court’s judgment was entered.         However,
failure to comply with Rule 4(b)(1)(A) does not deprive this
court of jurisdiction. United States v. Urutyan, 564 F.3d 679,
685 (4th Cir. 2009).     We therefore reach the merits of this
appeal.



                                        2
not substantively unreasonable.              The district court considered

and rejected Ovalles’ arguments for a below-Guidelines sentence.

The court concluded that Ovalles was a significant player in the

large-scale trafficking conspiracy with a greater stake in the

venture than his co-defendants, finding that a within-Guidelines

sentence   was        necessary     to    provide        just     punishment        and

deterrence,     to    promote   respect      for   the    law,    and    to     provide

consistency among similarly situated individuals.                        Because the

district court acted well within its considerable discretion in

making these determinations, we conclude that Ovalles has not

rebutted   the       presumption    of   reasonableness          that    this    court

attaches to a within-Guidelines sentence.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral   argument     because      the    facts    and    legal

contentions     are    adequately    presented     in     the    materials       before

this court and argument will not aid the decisional process.



                                                                              AFFIRMED




                                         3